Case 1:18-cr-00802-CM Document 192 Filed 05/08/20 Page 1 of1

ZEMAN & WOMBLE, LLP

Kien WOMBLE P (718) 514 - 9100
20 Vusry SrREET, Ro 400 F (917) 210 - 3700
New York, NY 10007 WOMBLE(@7 EMANWOMBLELAW.COM

www. ZEMAN W OMBLELAW.COM

 

i / May 8, 2020 {
BY ECF & FAX : 5(s[o nt

pe
Hon. Colleen McMahon . ae ® aKK 20
United States District Judge vl (Jomble \ ~C\ ue
Southern District of New York [ a ae ger}
Daniel Patrick Moynihan United States Courthouse es SRE tan* i -
500 Pearl Street Wyow V- . Auer ow K
New York, NY 10007 - see” a3 Wak
epee’, Ay Z
ko Fe oe pele
Re: — United States v. Jacinto Garcia nae -_ . é
18 Cr. 802 (CM) a cha a etek

Dear Chief Judge McMahon:

As you are aware at this point, | represented Jacinto Garcia in the above-referenced
matter pursuant to Criminal Justice Act 18 U.S.C. §3006A, from the inception of his case
through sentencing. | recently filed a post-sentencing motion for Compassionate Release
(see Dkt. # ) as well as a Reply to the Government’s Response (see Dkt. # ). Prior to filing
the motion for Compassionate Release. on April 2. 2020. | submitted a petition directly to
the Warden of FCI Fort Dix asking for Mr. Garcia to be granted compassionate release. |
respectfully request the Court reappoint me, nune pro tune, from April 1. 2020. the date |
began working on the issues related to the request for Compassionate Release on Mr.
Garcia's behalf.

Thank you for your consideration of this request.

enw: Bas

med

Sincerely,

</s/ Ken Womble

Ken Womble
Zeman & Womble, LLP
-Counsel for Jacinto Garcia

 

 
